Two appeals are pending in these cases — the first appeal being from an order dated December 15, 1931, relating to temporary alimony and solicitors' fees, the second appeal being from an order setting aside a final decree of divorce. Two opinions of this Court have heretofore been filed touching the controversy involved in these proceedings. See foregoing opinion, filed December 19, 1933, and opinion on rehearing, filed April 27, 1934, 157 So. 2d 197, 198.
On September 4, 1934, Charles Raymond Preston filed in this Court his sworn written statement wherein and whereby he tendered his special offer to receive appellant into his home at Miami, Florida, and amply provide for her subsistence and to dismiss his action for divorce against her, on condition that the wife, Mrs. Lola Williams Preston (1) dismiss her pending litigation against him and (2) that she will return to Miami, Florida, and live with appellant (husband) as man and wife,and not bring any of her relatives with her. Accompanying the above tender was a deposit with the Clerk of the Supreme Court of $200.00 in *Page 252 
cash to pay for Mrs. Preston's railroad fare and expenses from California to Miami.
On September 21, 1934, Mrs. Preston filed in this Court her written acceptance of her husband's offer, provided her expenses of litigation are defrayed by her husband.
The case is pending on an appeal from an order affecting a final decree. The final decree attacked necessarily involves everything relating to the marital status of appellant and appellee and the rights and liabilities of each of the parties now before the Court. Under our statutes an appeal to this Court in an equity cause is but a step in the proceedings, the effect of an appeal from a final decree, or from an order affecting such final decree, being to transfer the whole record to the appellate court.
To the end that the efforts at reconciliation between the parties to the cause may be further dealt with by appropriate orders and decrees adjusting and disposing of the controversy now pending in this Court on appeal, it is now ordered by this Court that the several orders and decrees appealed from in this cause be vacated and reversed without prejudice to either appellant or appellee, with directions, that the cause be remanded to the Circuit Court of Dade County for the making of such further orders and decrees as may comport with the efforts of the parties to effect a reconciliation of their differences, or by the entry of such orders and decrees as may be found to be necessary to finally dispose of the controversy by reinstating the several orders and decrees appealed from and thus restore the respective parties to their former positions, if such reconciliation efforts shall not be affected.
Cause on appeal remanded to Circuit Court for further proceedings in accordance with opinion and appeals and orders and decrees appealed from vacated without prejudice.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 253